IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0301
                                Filed June 16, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHRISTOPHER HUTCHCROFT,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Delaware County, Monica L. Zrinyi

Wittig, Judge.



       Christopher Hutchcroft appeals the restitution order imposed by the district

court following his guilty pleas to first-degree theft, first-degree criminal mischief,

and third-degree burglary. REVERSED AND REMANDED.




       Martha J. Lucey, State Appellate Defender, and Mary K. Conroy, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       Christopher Hutchcroft entered a largely vacant foreclosed building without

permission and took items exceeding $10,000 in value. He also damaged the

building by breaking pipes and fuse boxes, with the damage exceeding $10,000.

The State filed several charges. Hutchcroft pled guilty to first-degree theft, first-

degree criminal mischief, and third-degree burglary. The court later imposed

judgment and sentence, including an obligation to pay victim restitution.

       The State filed a statement of pecuniary damages asserting the victim lost

$1,775,000.     Following an evidentiary hearing, the district court concluded

Hutchcroft’s actions were “the direct cause of the damages to the electrical system

inside the building.” After requiring the State to present additional evidence to

support its requested amount of restitution, the court imposed a victim restitution

obligation of $707,000. Hutchcroft appealed.1




1 The State asserts Hutchcroft had to seek review by application for writ of certiorari
and “[t]he grant of certiorari is unnecessary.” The State also sees “no good cause”
for considering a direct appeal from a guilty plea pursuant to Iowa Code section
814.6 (2020). We are persuaded Hutchcroft had a right to file a direct appeal. See
Iowa Code §§ 910.2(1)(a)(1) (“In all criminal cases in which there is a plea of guilty,
. . . the sentencing court shall order that pecuniary damages be paid by each
offender to the victims of the offender’s criminal activities . . . without regard to an
offender’s reasonable ability to make payments.”); 2020 Iowa Acts ch. 1074, § 74
(to be codified at Iowa Code § 910.3(8) (2021) (“A permanent restitution order
entered at the time of sentencing is part of the final judgment of sentence as
defined in section 814.6 and shall be considered in a properly perfected appeal.”
(emphasis added)); State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020) (holding
“good cause exists to appeal from a conviction following a guilty plea when the
defendant challenges his or her sentence rather than the guilty plea”); State v.
Jauregui, No. 20-0629, 2021 WL 1663598, at *1 n.1 (Iowa Ct. App. Apr. 28, 2021)
(“The State agrees [the defendant] has good cause to appeal because he is
challenging a component of his sentence as opposed to his guilty plea.”).
                                           3


       Hutchcroft contends “the record lacked substantial evidence supporting a

finding of $707,000 in pecuniary damages and the State failed to establish the

causal connection of that amount to [his] criminal offenses.” Hutchcroft correctly

notes that our review of the district court’s fact findings is for substantial evidence.

See State v. Roache, 920 N.W.2d 93, 99 (Iowa 2018); see also State v. Waigand,

953 N.W.2d 689, 695 (Iowa 2021) (stating sentencing courts “should not rubber-

stamp victim restitution claims” (quoting Roache, 920 N.W.2d at 108)). He is also

correct that “[t]he defendant’s criminal conduct must have been the cause in fact

of the loss and within the scope of liability.” Waigand, 953 N.W.2d at 694; Roache,

920 N.W.2d at 100.

       The district court made the following pertinent findings. The court observed

the building “was being vandalized on a regular basis”; “[i]tems such as fuses, hose

clamp couplers, copper, breakers and other electrical components for the

building’s electrical system were being removed”; and “[t]he damage was not only

in the interior of [the] building as there was apparent tampering to the exterior

transfer box also.” A camera was placed on the building “due to the number of

reported break-ins.” Officers verified Hutchcroft was in the building “for over 4

hours on at least one occasion.” Hutchcroft testified he was inside the building

“maybe 3–4 times.” “He admitted to taking footings from the basement, wiring from

some of the electrical boxes, stainless steel fittings, copper and to dismantling a

breaker box.” “The items he stole he sold and garnered approximately $6,000.00–

$7,000.00 dollars.” The court further found:

       When the police entered the building to video the interior, they found
       that every electrical box in the building had been destroyed, with
       wiring hanging out of the piping and fuses removed. The electrical
                                         4


       piping had been sawed to gain access to the wiring inside, which had
       been removed by the use of a winch. A review of [Hutchcroft’s] cell
       phone revealed he had been in and out of the building, at the very
       least, between the months of May through October of 2017.

The court determined Hutchcroft “owe[d] for damages to the electrical boxes and

any damage to the areas of where he entered and exited the building,” as well as

“the value of the fuses, the piping he cut to take out the wiring, the cost of the

wiring, the cost of copper he removed, and cost of the stainless steel fittings.” The

court stated the owner could “be compensated for the length of copper that

need[ed] to be purchased for replacement, not any more than that,” and he might

“be entitled to the cost for an electrical box, but not a new one.” The court found

the owner was “not entitled to a complete overhaul of the electrical system and he

[could] not be put in a better position than he was in prior to the illegal conduct.”

For example, the court noted there were “repair estimates for an HVAC

system . . . but there [was] no evidence to support [Hutchcroft] caused any

damage to the HVAC system.” The court ordered the State to provide “more

detailed information” that was “specific to the losses of” the owner so it could

“separate out repairs that [could] not be connected to” Hutchcroft.

       In response, the State provided a letter from an electric repair company

stating in part, “[O]ur quote contained equipment I felt should be replaced with new

gear. The condition of the equipment in my opinion was too dangerous to be put

in operation and thus reflected in my quote to [the owner].” The district court

determined the letter failed to comply with its directive and ordered the State to

provide additional information. The State presented a second letter stating:
                                           5


          This letter is to establish an estimated cost for replacement
          of equipment, wiring and damages done to the industrial
          building used to process feed ingredients owned by Mr.
          Randy Less at 204 Locust Street, Hopkinton, IA. This
          estimation encompasses the motor control centers,
          including switch boxes, fused disconnects, electronic gear,
          and conductors stripped from the facility. Controls will have
          to be rewired and reprogrammed to make them
          operational, and within the NEC (National Electrical Code).
          The value of the equipment that was previously
          implemented in an operational state is listed below, with the
          cost of replacing the lost and damaged items itemized in
          the following quotation, attached. A depreciation factor of
          .7 (70% of value) is being used to represent the original
          installed value, prior to vandalizing the building.

                                                      Total Cost      Depreciated
                                                       Installed      Value (70%)
        1. Project #1 Cooling Towers Control 2Center: $475,000.00     $332,500.00
        2. Project #2, Main Room Control Center:      $225,000.00     $157,500.00
        3. Project #3, Boiler Room Switch Gear:         $85,000.00     $59,500.00
        4. Project #4, Boiler Room Control Center:    $210,000.00     $147,000.00
        5. Project #5, Repair Termination Blocks on
                                                         $15,000.00    $10,500.00
         Transformer:
        Total cost to replace/install equipment and
                                                      $1,010,000.00   $707,000.00
        wiring to make operational:


          The building was previously operated as an ethanol
          refinery. The motor control centers were extensive that
          were rendered useless with most of the wiring ripped out
          or destroyed. Every electrical box was destroyed and the
          fuses we taken out, with conduit hanging out and or
          demolished. In order for the building to be fully
          operational and completed to a safe commercial use.
          Because of the nature of complexity and danger
          presented by the required amperage and voltage of the
          commercial operation After Market and substandard parts
          are not an option given the NEC safety standards of this
          industry and rigorous safety testing of equipment
          involved.
The court accepted the $707,000 figure contained in the second letter.

       The State notes that the district court did not “rubber stamp” the State’s

proposed restitution figure” and “rejected the notion that the victim was entitled to

have everything broken repaired with new equipment.” In the State’s view, the
                                            6


court only deemed the State’s restitution figure appropriate “after the electrician

factored in the depreciated value.” We agree the depreciated value set forth in the

exhibit accounts for the age of the items in the building. But the State still had to

prove Hutchcroft caused all the damage listed in the exhibit.

       The owner testified at the restitution hearing and acknowledged that, as

early as 2016, vandals “were just starting” to damage the building by “cutting it

apart.” He “called the sheriff’s [office] a lot.” He believed “[t]here was damage

ongoing to the electrical system in 2017.” In describing the damage, he repeatedly

referred to multiple perpetrators.

       Hutchcroft denied causing all the damage flagged by the owner.                 For

example, the owner identified a breaker box that, in his words had “been gutted.”

When Hutchcroft was shown a picture of the breaker box, he stated, “That was

empty, just—that was empty and rummaged through. I think this is like a room

that was downstairs. That was completely destroyed when I [first] ever seen it.”

Similarly, the owner identified a transformer and said “[t]hey cut all of the stuff out

of it, and they just didn’t get finished, copper lining, took all of the brains out of it

per se.” Hutchcroft responded, “I seen that laying on the ground, like one or two

times that I was in there. . . . It looked exactly like that when I seen it. . . . I don’t

believe [I ever touched it].” Hutchcroft also denied removing parts of a motor

control center identified by the owner “where they went in and started cutting the

wire out of it and disassembling all of the guts outside of it.” Examining a picture

of the item, Hutchcroft stated, “It looked just like that when I seen it. . . . All of

these, all of these control centers and all of that were already rummaged through
                                          7


and destroyed.” Neither the owner nor the State refuted Hutchcroft’s testimony

that he had nothing to do with damage to these items.

       The record lacks substantial evidence to support a finding that Hutchcroft

caused all the damage listed in the electric repair company’s exhibit. Accordingly,

we reverse the restitution award. See Waigand, 953 N.W.2d at 694; State v. Ihde,

532 N.W.2d 827, 830 (Iowa Ct. App. 1995) (stating “[t]here is no evidence

defendant was charged for a longer period or admitted involvement for the longer

period” and “[t]heft by another individual, in which the defendant did not participate,

is not chargeable to him”); State v. Appell, No. 05-0498, 2005 WL 3116098, at *2

(Iowa Ct. App. Nov. 23, 2005) (concluding the record lacked a factual basis to

support a finding the defendant received certain stolen goods, requiring reversal

of the restitution order). We remand for a determination of the amount of damage

caused by Hutchcroft.

       REVERSED AND REMANDED.